     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 1 of 7


 1    DONALD SPECTER – 083925                           MICHAEL W. BIEN – 096891
      STEVEN FAMA – 099641                              JEFFREY L. BORNSTEIN – 099358
 2    MARGOT MENDELSON – 268583                         ERNEST GALVAN – 196065
      PRISON LAW OFFICE                                 THOMAS NOLAN – 169692
 3    1917 Fifth Street                                 LISA ELLS – 243657
      Berkeley, California 94710-1916                   JENNY S. YELIN – 273601
 4    Telephone: (510) 280-2621                         MICHAEL S. NUNEZ – 280535
                                                        JESSICA WINTER – 294237
 5    CLAUDIA CENTER – 158255                           MARC J. SHINN-KRANTZ – 312968
      DISABILITY RIGHTS EDUCATION                       CARA E. TRAPANI – 313411
 6    AND DEFENSE FUND, INC.                            ALEXANDER GOURSE – 321631
      Ed Roberts Campus                                 AMY XU – 330707
 7    3075 Adeline Street, Suite 210                    ROSEN BIEN
      Berkeley, California 94703-2578                   GALVAN & GRUNFELD LLP
 8    Telephone: (510) 644-2555                         101 Mission Street, Sixth Floor
                                                        San Francisco, California 94105-1738
 9                                                      Telephone: (415) 433-6830
10 Attorneys for Plaintiffs
11
12                                    UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
15 RALPH COLEMAN, et al.,                               Case No. 2:90-CV-00520-KJM-DB
16                      Plaintiffs,                     DECLARATION OF ELIZABETH
                                                        JONES
17                 v.
                                                        Judge: Kimberly J. Mueller
18 GAVIN NEWSOM, et al.,
19                      Defendants.
20
21
22
23
24
25
26
27
28
     [3613634.1]

                                         DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 2 of 7


 1                 I, Elizabeth Jones, declare:
 2                 1.     I have been retained by Plaintiffs as an expert witness in the above captioned
 3 matter.
 4                 2.     I have over 35 years of experience in implementing or monitoring federal
 5 and state court orders regarding services for individuals with a mental illness and/or
 6 developmental disability. I have had administrative responsibility for two mental health
 7 systems, in Massachusetts and the District of Columbia. Both of these systems were
 8 focused on the transition from institutions, including public psychiatric hospitals, to
 9 community-based settings. I have been the court-appointed Receiver of a public
10 psychiatric hospital in Maine and helped to develop the State’s plan for a strengthened
11 community mental health system. In each of these roles, I worked closely with clinical
12 staff to design and effectuate individualized plans so that discharges from an institution to
13 a community setting could occur in a timely and responsible manner. Currently, I am the
14 Independent Reviewer for a Settlement Agreement between the United States Department
15 of Justice and the State of Georgia. In part, this Agreement requires the development of
16 community-based services for adults at risk of hospitalization in a state psychiatric facility
17 or in the process of being discharged from one. In addition, as part of its target population,
18 the agreement focuses on adults being discharged from jails and prisons in Georgia. As a
19 result, I have visited numerous jails in the State and have interviewed numerous Sheriffs,
20 mental health personnel and individuals who are incarcerated. I have consulted on the
21 implementation of similar agreements in Oregon and North Carolina.
22                 3.     As an expert consultant, I have had experience in reviewing the status of
23 individuals in public and private institutions in Massachusetts, Texas, New York, Illinois,
24 North Carolina, and Virginia. I have testified about institutional conditions and the
25 development of alternative community-based programs in Massachusetts, Illinois, Utah
26 and New York. A copy of my CV is attached here as Exhibit A.
27                 4.     I have recently consulted with California’s Protection and Advocacy system
28 for persons with disability regarding services available for persons at risk of
     [3613634.1]
                                                         2
                                         DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 3 of 7


 1 institutionalization in Alameda County. My work on the Alameda County matter included
 2 a tour of the Alameda County Jail, and a review of the services available for persons with
 3 serious mental illness and intellectual disabilities who have experienced repeated Jail stays.
 4                 5.   One of the largest obstacles to deinstitutionalization of persons with mental
 5 illness is the widespread assumption that there are no available alternatives outside of
 6 institutions. During the past two decades there has been enormous progress in the
 7 development of community-based services for persons with serious mental illness on the
 8 federal, state and local levels. The assumption that institutionalization is the only
 9 alternative is no longer grounded in fact. Diversion of people with mental illness from the
10 criminal justice system to the mental health system is feasible and cost-effective. The
11 basic elements needed are already in place. With the necessary linkages between
12 correctional and community mental health systems, California and other jurisdictions can
13 substantially reduce incarceration of the seriously mentally ill in a safe and cost-effective
14 manner.
15                 6.   Even among persons with serious mental illness, most people do not need an
16 intensive level of services. Most people with serious mental illness require only periodic
17 case management. A relatively small number of persons with serious mental illness can be
18 expected to require intensive supports. Fortunately, during the past two decades
19 community mental health systems have developed cost-effective systems for providing
20 such intensive services in integrative community-based settings.
21                 7.   Below I will address five elements of a community mental health system that
22 have proven effective in reducing admissions/readmissions to institutions such as
23 psychiatric hospitals, jails and prisons. These are: (1) Assertive Community Treatment
24 (ACT) and Full Service Partnerships (FSP); (2) Supported Housing; (3) Crisis Services;
25 (4) Supported Employment; and, (5) Peer Support Services.
26                 8.   Assertive Community Treatment/Full Service Partnerships.
27 Community-based treatment programs for the highest need individuals are built on the
28 Assertive Community Treatment (ACT) team and Full Service Partnership (FSP) models.
     [3613634.1]
                                                       3
                                       DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 4 of 7


 1 The ACT model has been implemented in many jurisdictions, and has been refined over
 2 the years based on numerous studies. ACT teams include several disciplines, including
 3 psychiatry, nursing, employment specialists, case workers, and peer specialists. FSP
 4 services are targeted to individuals with serious mental health disabilities who are
 5 homeless, involved in the criminal justice system, and/or frequent users of hospital or
 6 emergency room services.
 7                 9.    The ACT and FSP models have proven effective in reducing criminal justice
 8 involvement and hospitalization. There are ACT protocols designed specifically for
 9 forensic populations (known as Forensic Assertive Community Treatment, or “FACT”)
10 that have achieved substantial reductions in returns to custody.
11                 10.   Supported Housing. Community-based outpatient treatment that includes
12 supported housing has proven extremely effective at improving outcomes. Supported
13 housing typically includes a rental subsidy and services to support the individual’s
14 tenancy. The support services can include case management, training in independent
15 living skills, medication management and/or other services.
16                 11.   Full Service Partnerships with supported housing are cost-effective. In
17 Alameda County, for example, the FSP Housing Support Program has demonstrated
18 reductions in per client costs by an average of more than $50,000 per year compared to
19 institutionalization.1 Studies of supported housing programs in formerly incarcerated
20 populations have shown large reductions in the likelihood of future incarceration.
21                 12.   Crisis Services. Crisis services are also effective in preventing re-
22 incarceration by providing a way to resolve emergency situations involving individuals
23 with mental disabilities without resorting to arrests and new charges. I am aware that
24 many counties in California have already implemented mobile crisis services. Studies of
25
     1
26  Alameda County Mental Health Services Act, FY2018-2019, Annual Plan Update, at 9,
   available at,
27 http://www.acgov.org/board/bos_calendar/documents/DocsAgendaReg_06_18_19/HEAL
   TH%20CARE%20SERVICES/Regular%20Calendar/Homelessness%20Council%20-
28 %20HCSA_281214.pdf
     [3613634.1]
                                                         4
                                        DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 5 of 7


 1 crisis services show substantial reductions in arrests and incarceration.
 2                 13.   Supported Employment. Supported employment programs are a proven
 3 component of effective community mental health systems. Supported employment is a
 4 package of services and supports to assist people with serious mental illness get and keep a
 5 job in the mainstream workforce. Individual Placement and Support (IPS) is the most
 6 successful model of supported employment. ISP uses a rapid job search approach, rather
 7 than focusing on lengthy assessments, training and counseling. IPS outcomes are
 8 favorable for preventing re-incarceration.
 9                 14.   Peer Support Services. Peer support services have been proven highly
10 effective. Peer support services are provided by trained specialists who have had their own
11 experiences in the mental health system. Peer specialists assist with transitions from
12 corrections to the community, maintaining connections to treatment providers, maintaining
13 or developing social relationships and participating in community activities. Some peer
14 support systems are specifically designed for formerly incarcerated people. Studies show
15 that peer support services are effective in preventing re-institutionalization of persons
16 released from psychiatric hospitals and diverting people from jail.
17                 15.   Effective implementation of the above program elements will require a
18 system of linkages to transition people from institutions to community-based services. In
19 this respect, California’s corrections department is not starting from scratch. For more
20 than a decade, California’s corrections department has operated a Transitional Case
21 Management Program, Mental Health Services Continuum (TCMP-MHSCP), for
22 incarcerated people with serious mental illness who are approaching their release dates.
23 According to the September 2019 report of the California Rehabilitation Oversight Board,
24 the TCMP program employs 76 benefits workers assigned to all California adult prisons
25 and fire camps on a full-time basis.2 Their role is to provide pre-release benefits
26
     2
27  California Rehabilitation Oversight Board Report, Sept. 13, 2019, at page 51, available at
   https://crob.ca.gov/wp-content/uploads/2019/10/C-ROB-Annual-Report-September-
28 2019.pdf
     [3613634.1]
                                                       5
                                       DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 6 of 7


 1 application assistance regarding Medical, Social Security Administration and Veteran’s
 2 Administration Benefits. California thus already has a personnel and supervision structure
 3 in place to strengthen linkages with community-based providers of FSP Housing Support
 4 and ACT programs.
 5                 16.   Programs such as ACT, FSP, and FSP Housing Support are more cost-
 6 effective than institutionalization. According to a recent report by the California
 7 Legislative Analyst’s Office, the average per-person cost of state prison incarceration is
 8 $81,203 as of fiscal year 2018-2019.3 This is an average figure—the cost of incarcerating
 9 persons with high levels of mental health care needs is certainly much higher. The type of
10 outpatient community-based mental health treatment I have described comes at a much
11 lower per person cost. For example, the RAND Corporation studied the cost of FSP
12 programs in Los Angeles County between 2012 and 2016. It estimated that the program
13 cost just over $15,000 per year per adult participant; this resulted in substantial savings in
14 comparison to the government costs incurred for each participant prior to their entry into
15 the FSP program.4 Even if the targeted population in this matter would require additional
16 housing subsidies beyond those in the RAND study, the savings over incarceration would
17 still be substantial.
18                 17.   The use of correctional institutions to house persons in need of mental health
19 services is cost-ineffective for state governments in part because of the structure of federal
20 health benefits funding. Persons who would otherwise be eligible for federal funding
21 through Medicaid or Veteran’s Administration benefits are not eligible while incarcerated.
22 State governments thus bear the entire costs of their mental health care, as well as housing,
23 with no federal participation. Community-based programs such as FSPs, by contrast, are
24 subsidized by the federal government.
25
     3
26       https://lao.ca.gov/PolicyAreas/CJ/6_cj_inmatecost
27
     4
   https://www.rand.org/content/dam/rand/pubs/research_reports/RR2700/RR2783/RAND_
28 RR2783.pdf
     [3613634.1]
                                                        6
                                        DECLARATION OF ELIZABETH JONES
     Case 2:90-cv-00520-KJM-DB Document 6857 Filed 09/14/20 Page 7 of 7


 1                 18.    In conclusion, it is my opinion that California now has a historic opportunity
 2 to shift resources from wasteful and expensive warehousing of persons with serious mental
 3 illness in state prisons to far more cost-effective community-based service models with
 4 more positive outcomes. Such community-based models have been proven to reduce re-
 5 institutionalization and to disrupt the cycle of frequent returns to jails and prisons that have
 6 proven so costly and ineffective over the past few decades.
 7
 8                 I declare under penalty of perjury under the laws of the State of California that the
 9 foregoing is true and correct to the best of my knowledge, and that this declaration is
10 executed at ___Silver Spring, MD_____ this _13th__ day of September, 2020.
11
12
13
                                                           Elizabeth Jones
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3613634.1]
                                                          7
                                         DECLARATION OF ELIZABETH JONES
